Exhibit Bronco Drilling Company, Inc. Names New Officers OKLAHOMA CITY, December 23, 2009 (BUSINESS WIRE)—Bronco Drilling Company, Inc. (Nasdaq/GS:BRNC) is pleased to announce the election and appointment of the following officers of the Company. Zac Graves has been named Executive Vice President of Operations of the Company effective on or about January 6, 2010.Mr. Graves has served as our Chief Financial Officer, Secretary and Treasurer since 2005. He served previously as our Controller and the Controller of Gulfport Energy Corporation, a publicly traded exploration and production company. Prior to joining our company, Mr.Graves served as an accountant with KPMG LLP. He received a Bachelor of Business Administration degree in Accounting from the University of Oklahoma and is a licensed Certified Public Accountant. Matt Porter has been named Chief Financial Officer, Treasurer and Secretary of the Company effective on or about January 6, 2010. Mr. Porter has served as Vice President of Corporate Finance for the Company.Prior to joining the Company, Mr. Porter worked as Vice President and senior portfolio manager responsible for the investment of a $250 million portfolio of private and public equity securities. Mr. Porter began his career as a credit analyst in the commercial lending department of a $20 billion commercial bank. Mr. Porter received a Bachelors of Business Administration degree from the University of Oklahoma and later a Masters of Business Administration with an emphasis in finance, from the Price College of Business at the University of Oklahoma.He is a CFA Charterholder and past President of the CFA Society of Oklahoma. Frank Harrison, Chairman and Chief Executive Officer stated, “We are pleased to announce these appointments. Zac has done an outstanding job serving as the Chief Financial Officer of the company for nearly five years and has built a strong finance and accounting team of which Matt has been an integral part.
